 


109 HR 6375 IH: To amend title 10, United States Code, to require the Secretary of Defense to submit to Congress an annual report and to provide notice to the public on congressional initiatives in funds authorized or made available to the Department of Defense.
U.S. House of Representatives
2006-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6375 
IN THE HOUSE OF REPRESENTATIVES 
 
December 5, 2006 
Mr. Souder introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To amend title 10, United States Code, to require the Secretary of Defense to submit to Congress an annual report and to provide notice to the public on congressional initiatives in funds authorized or made available to the Department of Defense. 
 
 
1.Annual report to Congress and notice to public on congressional initiatives in funds authorized or made available to Department of Defense 
(a)In general 
(1)Identification of congressional initiativesChapter 23 of title 10, United States Code, is amended by adding at the end the following new section: 
 
490. Congressional initiatives in funds authorized or made available to Department of Defense: annual report to Congress; notice to public 
(a)Annual Report and public notice requiredNot later than 90 days after the close of each fiscal year, the Secretary of Defense shall submit to Congress a report on congressional initiatives applicable to funds authorized or made available for the Department of Defense for that fiscal year. Upon being submitted to Congress, each such report shall be posted on a publicly available Internet website of the Department of Defense.  
(b)ContentEach report under subsection (a) shall include, for each congressional initiative applicable to funds that were authorized or made available to the Department of Defense for the fiscal year covered by the report, the following: 
(1)A description of each such congressional initiative, including— 
(A)the geographic location (by city, State, country, and congressional district, if relevant) in which the funds covered by such congressional initiative are to be used;  
(B)the purpose of such congressional initiative (if known); and 
(C)the recipient of the funding covered by such congressional initiative. 
(2)For each such congressional initiative, an assessment of the utility of the congressional initiative in meeting the goals of the Department, set forth using a rating system as follows: 
(A)A rating of A for a congressional initiative that directly advances the primary goals of the Department or an agency, element, or component of the Department. 
(B)A rating of B for a congressional initiative that advances many of the primary goals of the Department or an agency, element, or component of the Department. 
(C)A rating of C for a congressional initiative that may advance some of the primary goals of the Department or an agency, element, or component of the Department. 
(D)A rating of D for a congressional initiative that cannot be demonstrated as being cost-effective in advancing the primary goals of the Department or any agency, element, or component of the Department.  
(E)A rating of F for a congressional initiative that distracts from or otherwise impedes that capacity of the Department to meet the primary goals of the Department. 
(c)Congressional initiative definedIn this section, the term congressional initiative means a provision of law, or a directive contained within a joint explanatory statement or report accompanying a conference report or bill (as applicable), that specifies— 
(1)the identity of an entity or project, including a defense system, for which funds are authorized or made available in that law (or conference report or bill) and that was not requested by the President in a budget submission to Congress; and 
(2)the amounts of the funds so authorized or made available.  . 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
490.  Congressional initiatives in funds authorized or made available to Department of Defense: annual report to Congress; notice to public. . 
(b)Effective dateSection 490 of title 10, United States Code, as added by subsection (a), shall apply with respect to funds made available to the Department of Defense for each fiscal year after fiscal year 2006.  
 
